Citation Nr: 9928819	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  94-13 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to restoration of a 10 percent rating for post-
operative residuals of a fracture of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1987 to May 
1990.

By rating action of May 1991, the RO granted service 
connection for, among other things, residuals of a fracture 
of the left ankle, and assigned a 10 percent disability 
rating, effective from May 26, 1990.  By rating action of 
July 1993, the RO proposed to reduce the evaluation for the 
veteran's service-connected residuals of a left ankle 
fracture from 10 percent to 0 percent.

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from an December 1993 rating action by 
which the RO reduced the disability evaluation from 10 
percent to 0 percent for post-operative residuals of a 
fracture of the left ankle.  


FINDINGS OF FACT

1.  Service connection for residuals of a fracture of the 
left ankle was granted in May 1991 and a 10 percent rating 
was assigned based on a finding that the veteran had limited 
range of motion in the left ankle and pain on full 
dorsiflexion.

2.  On VA examination in May 1993, the VA examiner did not 
report range of motion of the left ankle and did not comment 
on the presence of pain; however, the veteran reported 
discomfort in the left ankle.  




CONCLUSION OF LAW

Restoration of a 10 percent rating for post-operative 
residuals of a fracture of the left ankle is warranted.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105(e), 
4.71a, Diagnostic Codes 5003, 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (1998) (a disability may require re-ratings over time 
in accordance with changes in law, medical knowledge and the 
veteran's condition).  In this case, the veteran was notified 
of the RO's intent to reduce his 10 percent rating by a 
letter dated in August 1993.  Thereafter, he was afforded 
opportunity for a predetermination hearing and given at least 
60 days in which to present additional evidence.  See 
38 C.F.R. § 3.105(e), (h).  

Final action to reduce the 10 percent rating was taken 
pursuant to § 3.105(e) in December 1993.  The veteran was 
informed of this decision by letter and the reduction was 
made effective beginning March 1, 1994.  Consequently, it 
appears that the RO did not violate any of the procedures 
required under § 3.105--he was notified of his rights, given 
an opportunity for a hearing and time to respond, and the 
reduction was made effective no sooner than permitted ("the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final action expires").  
38 C.F.R. § 3.105(h)(2)(i).  It should also be pointed out 
that the reduction, made effective within less than five 
years of the award of the 10 percent rating, is not governed 
by the provisions of 38 C.F.R. § 3.344 regarding 
stabilization of ratings.  See 38 C.F.R. § 3.344(c) (1998).  

Having decided that the process required to reduce the 
veteran's rating was correctly followed by the RO, the next 
question to be addressed is whether, given the available 
evidence, such a reduction was warranted.  The ratings to be 
assigned for reduction in earning capacity are directed 
toward specific injury or disease.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  To ignore the specific nature 
of the disability experienced by the veteran when assigning a 
rating violates certain essentials of rating.  These precepts 
mandate that there be an accurate description of the 
disabling condition, with consideration being given to the 
whole recorded history such that each of the elements of the 
disability to be rated are correctly set forth.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  

In this case, service medical records show that the veteran 
was involved in a motor vehicle accident in October 1988.  He 
sustained a fracture of the left medial malleolus and 
underwent surgery on the left ankle.  It was subsequently 
noted that he had early degenerative arthritis in the left 
ankle.  On Medical Evaluation Board examination in March 
1990, the veteran had range of motion in the left ankle from 
10 to 30 degrees with pain on full dorsiflexion.  On 
separation examination in April 1990, the veteran had 
decreased range of motion of the left ankle.

At an August 1990 VA examination, the veteran complained of 
painful and swollen joints.  A healed scar on the medial 
aspect of the left ankle was noted, and an x-ray report shows 
that he had marked degenerative changes in the most inferior 
aspect of the medial malleolus, which were consistent with 
old trauma.

At the time that service connection was granted and a 10 
percent disability rating assigned, the RO relied on clinical 
findings from the March 1990 Medical Evaluation Board report 
which showed range of motion of the left ankle from 10 to 30 
degrees with pain on full dorsiflexion.  

The veteran was subsequently seen for a VA orthopedic 
examination in May 1993.  He reported having local discomfort 
in his left ankle at times.  The examiner noted a well-healed 
scar on the inner aspect of the medial malleolar region of 
the left ankle.  There was no swelling in the left ankle and 
the veteran was observed to have a normal gait.  He was able 
to rise on his toes and heels in a normal fashion.  The 
diagnostic impression regarding the left ankle was status 
post fracture of the left ankle.  No x-rays were taken and no 
range of motion of the left ankle was reported. 

Based on the clinical findings at the May 1993 VA 
examination, the RO proposed to reduce the veteran's rating 
for post-operative residuals of a fracture of the left ankle 
from 10 percent to 0 percent.  

Although the clinical findings reported at the May 1993 VA 
examination suggest few to no problems--a complaint of 
discomfort being the only positive finding--the Board notes 
that the veteran continued to complain of the same problem he 
had reported previously.  This is significant because a 10 
percent rating is warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 for moderate limitation of motion, which 
in turn contemplates functional losses due to such symptoms 
as pain on use, weakness, fatigability, etc.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Problems with pain about which 
he had complained must be factored into any rating decision.  
38 C.F.R. § 4.40 (1998) ("[w]eakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.")  Consequently, 
while the limitation of motion was not specifically reported 
at the 1993 examination, pain the veteran was experiencing, 
which may not have been demonstrated clinically, cannot be 
overlooked.  § 4.40.

The May 1993 examination, like previous examinations did not 
indicate the degree of functional impairment due to the 
veteran's pain and/or discomfort, but unlike earlier 
evaluations, this examination formed the basis for reducing 
the veteran's rating.  Interpreting the reports of 
examination in light of the whole recorded history, see 
§ 4.1, and by resolving reasonable doubt in the veteran's 
favor, the Board finds that the entire record did not warrant 
reduction from the 10 percent rating.

Inasmuch as the May 1993 examination did not consist of a 
comprehensive evaluation of the veteran's post-operative 
residuals of a fracture of the left ankle, to include 
consideration of range of motion and functional loss under 
38 C.F.R. §§ 4.40 and 4.45, the reduction was improper.  As 
noted, the 10 percent rating was originally granted on the 
basis of a limitation of motion in the left ankle and pain on 
motion.  

ORDER

Entitlement to the restoration of a 10 percent rating for 
post-operative residuals of a fracture of the left ankle is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

